DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
Per correspondence received on 11/30/2021, claims 1 and 14 were amended. Claims 8 and 16 were canceled. No new claims were added. Therefore, claims 1-7, 9-15 and 17-20 were pending for examination.
 
REASONS FOR ALLOWANCE

Claims   1-7, 9-15 and 17-20 are allowed.

The following is an Examiner’s statement of reasons for allowance:
The prior art does not disclose the method and/or the apparatus for tracking a medical asset, including a thermally-responsive, mechanically-actuated switch connected between the power supply and the entirety of circuitry of the apparatus, the thermally-responsive switch being configured to disconnect the power supply from the entirety of circuitry of the apparatus to thereby disable the apparatus when a temperature within the apparatus exceeds a prescribed threshold; wherein the piezoelectric element is disposed on an exterior surface of the apparatus, and wherein the apparatus is adapted to withstand elevated temperatures to which the apparatus is exposed during a sterilization process of a medical asset to which the apparatus is configured to be attached.
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684     				/QUAN ZHEN WANG/     
							Supervisory Patent Examiner, Art Unit 2684